114 Ga. App. 304 (1966)
151 S.E.2d 199
BARLOW
v.
RUSHIN; and vice versa.
42202, 42203.
Court of Appeals of Georgia.
Submitted September 12, 1966.
Decided September 20, 1966.
C. B. King, for appellant.
Durden & Durden, Adie N. Durden, Jr., for appellee.
NICHOLS, Presiding Judge.
1. "Errors alleged to have been in the charge, but to which there was no exception as provided in Code Ann. § 70-207 (a, b), will not generally be held harmful as a matter of law, and will not be considered unless it appears that a gross injustice is about to result or has resulted, directly attributable to the alleged errors." Nathan v. Duncan, 113 Ga. App. 630 (6) (149 SE2d 383); Georgia Power Co. v. Maddox, 113 Ga. App. 642 (149 SE2d 393); Southern R. Co. v. Grogan, 113 Ga. App. 451, 458 (148 SE2d 439).
2. All of the enumerations of error in the main appeal address themselves to the court's charge to which no objection was made before verdict, and since such alleged errors in the charge, if error, could not be deemed to fall in the category described in § 17 (c) of the Act of 1965 (Ga. L. 1965, pp. 18, 31; Code Ann. § 70-207 (c)), no reversible error is shown by the main appeal.
Judgment affirmed on main appeal; cross appeal dismissed. Hall and Deen, JJ., concur.